COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:               01-13-00728-CR
Style:                      Hector Saul Rodriguez-Rodriguez
                            v The State of Texas
                  *
Date motion filed :         February 18, 2014
Type of motion:             Motion to Extend Time
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

If motion to extend time:
         Deadline to file document:                      February 24, 2014
         Number of previous extensions granted:          1
         Length of extension sought:                     20 days

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: February 24, 2014

                  Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)


          Appellant’s brief was originally due on November 11, 2013. On November 26, 2013, appellant’s counsel
          filed a motion requesting an extension of 60 days to file his brief. We granted the motion and appellant’s
          brief was due on January 10, 2014. Appellant’s counsel failed to file a brief by that deadline, and this
          Court sent notice on February 5, 2014 that the time for filing appellant’s brief had expired. On February
          18, 2014, appellant’s counsel filed the current motion requesting a further extension until February 24,
          2014. This Court does not ordinarily grant extensions of time beyond 90 days from the original deadline
          for filing a brief. The motion for extension of time is granted, and appellant’s brief is due on February
          24, 2014 with no further extensions absent extraordinary circumstances.


Judge's signature: /s/ Michael Massengale
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: February 19, 2014




November 7, 2008 Revision